Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/2/2022  has been entered. Claims 1-17 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 101 and 112 rejection set forth in the Non-Final Office Action mailed 2/11/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supplying member”, “welding member”, “plane position changing member”, “control member” in claim 6 and “conveying member: in claim 7.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP 2017047457) in view of Tateyama (JP 2019005760) having a priority date of 6/20/2017 and in further view of Hori (JP 6756253), with citations made to attached machine translations.
Regarding claim 1, Hoshino teaches a manufacturing method for a joint body having a plate-shaped first metal member and a second metal member joined together by welding ([0010] first terminal 50 and second terminal 60 to be joined), the manufacturing method comprising: performing a first process of welding the first metal member and the second metal member together at a first density and ([0006] bending step) and performing a second process of welding the first metal member and the second metal member together ([0006] joining step) but is silent on the first metal member having a substantially flat major surface, welding at a second density higher than the first density, and wherein in the second process, a positional relation of the second metal member relative to the first metal member is changed such that the second metal member is bent within a plane substantially parallel to the major surface of the first metal member.
However, Tateyama teaches welding at a second density higher than the first density (Col. 11 lines 36-38 density of second beam is high).
Hoshino and Tateyama are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Hoshino to incorporate the teachings of Tateyama to have a second welding density in order to reduce the formation of spatter and voids during welding (Tateyama Col. 1 lines 30-36).
Hori teaches the first metal member having a substantially flat major surface ([0016] second metal member 2, having a substantially flat surface, Figs. 6),wherein in the second process, a positional relation of the second metal member relative to the first metal member is changed such that the second metal member is bent within a plane substantially parallel to the major surface of the first metal member ([0033] the auxiliary member 10 is manually bent in a direction away from the second metal member 2, Fig. 6 shown being bent substantially parallel to second metal member 2).
Hoshino, Tateyama, and Hori are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Hoshino and Tateyama to incorporate the teachings of Hori to have a plate like member and to bend the second metal member relative to the first in a plane parallel to the major surface in order to remove an auxiliary member used to improve the quality of the welded joint (Hori [0005-0006]).
Regarding claim 6, Hoshino teaches a manufacturing apparatus for a joint body, the manufacturing apparatus comprising: a placing table on which a first metal member is placed (Fig.1 first terminal 50 on housing 5); a supplying member configured to supply a second metal member onto the first metal member ([0012] terminal 60 on a motor); a welding member configured to join the first metal member and the second metal member by welding ([0037] joining apparatus 10 for joining first and second terminals); a plane position changing member ([0037] first terminal 50 bent by irradiation of the first laser beam L1); and a control member configured to set, when the plane position changing member changes the positional relation ([0037] first laser beam irradiation control unit 21), but is silent on a density of the welding performed by the welding member higher than a density of the welding of other portions; a plate-shaped first metal member having a substantially flat major surface, and change a positional relation of the second metal member relative to the first metal member such that the second metal member is bent within a plane substantially parallel to the major surface of the first metal member.
However, Tateyama teaches a density of the welding performed by the welding member higher than a density of the welding of other portions (Col. 11 lines 36-38 density of second beam is high).
It would have been obvious to have modified Hoshino to incorporate the teachings of Tateyama to have first and second welding density in order to reduce the formation of spatter and voids during welding (Tateyama Col. 1 lines 30-36).
Hori teaches a plate-shaped first metal member having a substantially flat major surface  ([0016] second metal member 2, having a substantially flat surface, Figs. 6), change a positional relation of the second metal member relative to the first metal member such that the second metal member is bent within a plane substantially parallel to the major surface of the first metal member ([0033] the auxiliary member 10 is manually bent in a direction away from the second metal member 2, Fig. 6 shown being bent substantially parallel to second metal member 2).
It would have been obvious to have modified Hoshino and Tateyama to incorporate the teachings of Hori to have a plate like member and to bend the second metal member relative to the first in a plane parallel to the major surface in order to remove an auxiliary member used to improve the quality of the welded joint (Hori [0005-0006]).
Regarding claim 11, a joint body having a first metal member and a second metal member joined together by welding ([0010] first terminal 50 and second terminal 60 to be joined), the joint body comprising a bent portion obtained by changing a positional relation of the second metal member relative to the first metal member ([0022] first terminal 50 bent) but is silent on a plated-shaped first metal member, the first metal member having a substantially flat major surface, changing a positional relation of the second metal member relative to the first metal member within a plane substantially parallel to the major surface of the first metal member, and with a density of the welding set higher than a density of the welding of other portions.
However, Tateyama teaches a density of the welding set higher than a density of the welding of other portions (Col. 11 lines 36-38 density of second beam is high).
It would have been obvious to have modified Hoshino to incorporate the teachings of Tateyama to have first and second welding density in order to reduce the formation of spatter and voids during welding (Tateyama Col. 1 lines 30-36).
Hori teaches a plated-shaped first metal member, the first metal member having a substantially flat major surface ([0016] second metal member 2, having a substantially flat surface, Figs. 6), changing a positional relation of the second metal member relative to the first metal member within a plane substantially parallel to the major surface of the first metal member ([0033] the auxiliary member 10 is manually bent in a direction away from the second metal member 2, Fig. 6 shown being bent substantially parallel to second metal member 2).
It would have been obvious to have modified Hoshino and Tateyama to incorporate the teachings of Hori to have a plate like member and to bend the second metal member relative to the first in a plane parallel to the major surface in order to remove an auxiliary member used to improve the quality of the welded joint (Hori [0005-0006]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP 2017047457), Tateyama (JP 2019005760), and Hori (JP 6756253) as applied to claims 1, 6, and 11, and in further view of Saitoh (US 20090314750) and Bordesoules (US 7938309B).
Regarding claim 2, Hoshino, Tateyama, and Hori teach the manufacturing method for a joint body according to claim 1, but are silent on comprising conveying the first metal member and the second metal member such that a direction and a conveying speed of the first metal member coincide with a direction and a conveying speed of the second metal member, wherein the conveying speed is set equal to a first speed in the first process,
Saitoh teaches conveying the first metal member and the second metal member such that a direction and a conveying speed of the first metal member coincide with a direction wherein a conveying speed of the second metal member ([0038] a gap holding unit 12 that feeds objects in a feeding direction U toward the focusing position S).
Hoshino, Tateyama, Hori, and Saitoh are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Hoshino, Tateyama, and Hori to incorporate the teachings of Saitoh in order to have the speed and direction of both metal members coincide in order to simultaneously secure the strength and the sealing property of the welding and reduce the probability of poor welding (Saitoh [0016]).
Bordesoules teaches and the conveying speed is set equal to a first speed in the first process (Col. 3 lines 6-10 a first mode wherein a first average travel speed V1 and a second mode wherein a second average travel speed V2 is used), and is gradually reduced as the second process draws near and set equal to a second speed lower than the first speed in the second process (Col. 11 lines 29-30) wherein V2 is at least 30 mm/min less than V1).
Hoshino, Tateyama, Hori, Saitoh, and Bordesoules are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Hoshino, Tateyama, Hori, and Saitoh to incorporate the teachings of Bordesoules to have two separate speeds, the second being slower than the first in order to aid in reducing the significant difference in the yield stress of the alloys being welded (Col.5 lines 55-60).
Regarding claim 12, Hoshino, Tateyama, Hori, Saitoh, and Bordesoules teach the manufacturing method for a joint body according to claim 2, and Hoshino teaches wherein the bending causes the second metal member to move in an arc relative to the first metal member around an outer side of the second metal member relative to a center line extending in a conveying direction of the second metal member ([0006] bending object portion, Fig. 3 first and second terminal shown to be bent in an arc form relative to the other terminal) but is silent on conveying the first metal member and the second metal member are conveyed such that the direction and the conveying speed of the first metal member coincide with the direction and the conveying speed of the second metal member.
However, Saitoh teaches conveying the first metal member and the second metal member are conveyed such that the direction and the conveying speed of the first metal member coincide with the direction and the conveying speed of the second metal member ([0038] a gap holding unit 12 that feeds objects in a feeding direction U toward the focusing position S).
It would have been obvious to have modified Hoshino, Tateyama, Hori, and Bordesoules to incorporate the teachings of Saitoh in order to have the speed and direction of both metal members coincide in order to simultaneously secure the strength and the sealing property of the welding and reduce the probability of poor welding (Saitoh [0016]).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP 2017047457), Tateyama (JP 2019005760), and Hori (JP 6756253) as applied to claims 1, 6, and 11, in further view of Hirota (JP 2009148801).
Regarding claim 4, Hoshino, Hori, and Tateyama teach the manufacturing method for a joint body according to claim 1, but are silent on wherein a welding pattern in the first process includes a continuous line that forms a closed figure one after another while shifting a position of the closed figure in one direction. 
However, Hirota teaches wherein a welding pattern in the first process includes a continuous line that forms a closed figure one after another while shifting a position of the closed figure in one direction (Fig. 12a, spiral pattern creating a closed form, along continuous line).
Hoshino, Tateyama, Hori, and Hirota are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Hoshino and Tateyama to incorporate the teachings of Hirota in order to have the weld pattern be along a continuous line forming closed forms in order reduce unnecessary movements when moving from one working position to another (Hirota [0098]).
Regarding claim 9, Hoshino, Hori, and Tateyama teach manufacturing apparatus for a joint body according to claim 6, but are silent on wherein the control member drives and controls the welding member to obtain a welding pattern including a continuous line that forms a closed figure one after another while shifting a position of the closed figure in one direction.
Hirota teaches wherein the control member drives and controls the welding member to obtain a welding pattern ([0009] control unit RC, drives motor based on work program) including a continuous line that forms a closed figure one after another while shifting a position of the closed figure in one direction (Fig. 12a, spiral pattern creating a closed form, along continuous line).
It would have been obvious to have modified Hoshino, Hori, and Tateyama to incorporate the teachings of Hirota in order to have a controlling member to obtain the weld pattern so a plurality of track patterns be stored in advance (Hirota [0048]) and to have the weld pattern be along a continuous line forming closed forms in order reduce unnecessary movements when moving from one working position to another (Hirota [0098]).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP 2017047457), Tateyama (JP 2019005760), and Hori (JP 6756253) as applied to claims 1, 6, and 11, and in further view of Yang (US 20190224781).
Regarding claim 5, Hoshino, Hiro, and Tateyama teach the manufacturing method for a joint body according to claim 1 but are silent on wherein the second metal member is supplied obliquely from above while being pressed against the first metal member.
However, Yang teaches wherein the second metal member is supplied obliquely from above while being pressed against the first metal member ([0002] a weld joint between the overlapping constituent metal workpieces).
It would have been obvious to have modified Hoshino, Hiro, and Tateyama to incorporate the teachings of Yang in order to have another member supplied from above pressed against the first member in order be able to weld multiple components together such as an inner and outer door panel that need to be joined through a plurality of laser weld joints(Yang [0004]).
Regarding claim 10, Hoshino, Hiro, and Tateyama teach manufacturing apparatus for a joint body according to claim 6, but are silent on wherein the supplying member supplies the second metal member obliquely from above while pressing the second metal member against the first metal member.
However, Yang teaches wherein the supplying member supplies the second metal member obliquely from above while pressing the second metal member against the first metal member ([0002] a weld joint between the overlapping constituent metal workpieces).
It would have been obvious to have modified Hoshino, Hiro, and Tateyama to incorporate the teachings of Yang in order to have another member supplied from above pressed against the first member in order be able to weld multiple components together such as an inner and outer door panel that need to be joined through a plurality of laser weld joints (Yang [0004]).

Claims 3, 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP 2017047457), Tateyama (JP 2019005760), and Hori (JP 6756253) as applied to claims 1, 6, and 11, and in further view of Saitoh (US 20090314750).
Regarding claim 3, Hoshino, Hori, and Tateyama teach the manufacturing method for a joint body according to claim 1, and Hoshino teaches the bending causes the second metal member to move in an arc relative to the first metal member around an outer side of the second metal member relative to a center line extending in a conveying direction of the second metal member ([0006] bending object portion, Fig. 3 first and second terminal shown to be bent in an arc form relative to the other terminal)  but is silent on the first metal member and the second metal member are conveyed such that the direction and the conveying speed of the first metal member coincide with the direction and the conveying speed of the second metal member.
However, Saitoh teaches the first metal member and the second metal member are conveyed such that the direction and the conveying speed of the first metal member coincide with the direction and the conveying speed of the second metal member ([0038] a gap holding unit 12 that feeds objects in a feeding direction U toward the focusing position S).
It would have been obvious to have modified Hoshino, Hori, and Tateyama to incorporate the teachings of Saitoh in order to have the speed and direction of both metal members coincide in order to simultaneously secure the strength and the sealing property of the welding and reduce the probability of poor welding (Saitoh [0016]).
Regarding claim 7, Hoshino, Hori, and Tateyama teach the manufacturing apparatus for a joint body according to claim 6, and Hoshino teaches further comprising a conveying member configured to move the placing table to convey the first metal member (first terminal 50 on housing 5 Fig. 1), but is silent on wherein a conveying direction of the first metal member conveyed by the conveying member is made identical to a supplying direction of the second metal member supplied by the supplying member, and the control member makes a conveying speed of the first metal member conveyed by the conveying member identical to a supplying speed of the second metal member supplied by the supplying member and makes the conveying speed lower during the bending.
However, Saitoh teaches wherein a conveying direction of the first metal member conveyed by the conveying member is made identical to a supplying direction of the second metal member supplied by the supplying member ([0038] a gap holding unit 12 that feeds objects in a feeding direction U toward the focusing position S, base material 20 and sheet material 26 fed in the same direction Fig. 1a), and the control member makes a conveying speed of the first metal member conveyed by the conveying member identical to a supplying speed of the second metal member supplied by the supplying member ([0049,0051] feeding speed of the objects, the sheet material 26 and the base material 28 in FIG. 1(A), feed speed of objects set together) and makes the conveying speed lower during the bending ([0051] feeding speed in range of 1 to 6 m/min, Fig.1 members 20 and 26 shown being bent).
It would have been obvious to have modified Hoshino, Hori, and Tateyama to incorporate the teachings of Saitoh in order to have the first and second members be conveyed in the same direction and speed in order to in order to simultaneously secure the strength and the sealing property of the welding and reduce the probability of poor welding (Saitoh [0016]). It would have been obvious to keep the conveying speed low during bending in order to adjust welding parameters based on the thickness of the sheets being conveyed and the laser output desired (Saitoh [0051]).
Regarding claim 8, Hoshino, Hori, and Tateyama teach the manufacturing apparatus for a joint body according to claim 6, and Hoshino teaches further comprising the conveying member configured to move the placing table to convey the first metal member (first terminal 50 on housing 5 Fig. 1), and in the bending performed by the plane position changing member, the second metal member is moved in an arc relative to the first metal member around an outer side of the second metal member relative to a center line extending in a conveying direction of the second metal member ([0006] bending object portion, Fig. 3 first and second terminal shown to be bent in an arc form relative to the other terminal)  but are silent on wherein the conveying direction of the first metal member conveyed by the conveying member is made identical to the supplying direction of the second metal member supplied by the supplying member.
However, Saitoh teaches wherein the conveying direction of the first metal member conveyed by the conveying member is made identical to the supplying direction of the second metal member supplied by the supplying member ([0038] a gap holding unit 12 that feeds objects in a feeding direction U toward the focusing position S, base material 20 and sheet material 26 fed in the same direction Fig. 1a).
It would have been obvious to have modified Hoshino, Hori, and Tateyama to incorporate the teachings of Saitoh in order to have the first and second members be conveyed in the same direction and speed in order to in order to simultaneously secure the strength and the sealing property of the welding and reduce the probability of poor welding (Saitoh [0016]).
Regarding claim 15, Hoshino, Hori, Tateyama, and Saitoh teach manufacturing apparatus for a joint body according to claim 7, and Hoshino teaches further comprising the conveying member configured to move the placing table to convey the first metal member (first terminal 50 on housing 5 Fig. 1), and in the bending performed by the plane position changing member, the second metal member is moved in an arc relative to the first metal member around an outer side of the second metal member relative to a center line extending in a conveying direction of the second metal member ([0006] bending object portion, Fig. 3 first and second terminal shown to be bent in an arc form relative to the other terminal)  but are silent on wherein the conveying direction of the first metal member conveyed by the conveying member is made identical to the supplying direction of the second metal member supplied by the supplying member.
However, Saitoh teaches wherein the conveying direction of the first metal member conveyed by the conveying member is made identical to the supplying direction of the second metal member supplied by the supplying member ([0038] a gap holding unit 12 that feeds objects in a feeding direction U toward the focusing position S, base material 20 and sheet material 26 fed in the same direction Fig. 1a).
It would have been obvious to have modified Hoshino, Hori, and Tateyama to incorporate the teachings of Saitoh in order to have the first and second members be conveyed in the same direction and speed in order to in order to simultaneously secure the strength and the sealing property of the welding and reduce the probability of poor welding (Saitoh [0016]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP 2017047457), Tateyama (JP 2019005760), Hori (JP 6756253), Saitoh (US 20090314750), and Bordesoules (US 7938309B) as applied to claim 2 above, and in further view of Hirota (JP 2009148801).
Regarding claim 13, Hoshino, Hiro, Tateyama, Saitoh, and Bordesoules teach the manufacturing method for a joint body according to claim 2, but are silent on, wherein a welding pattern in the first process includes a continuous line that forms a closed figure one after another while shifting a position of the closed figure in one direction.
However, Hirota teaches wherein a welding pattern in the first process includes a continuous line that forms a closed figure one after another while shifting a position of the closed figure in one direction (Fig. 12a, spiral pattern creating a closed form, along continuous line).
It would have been obvious to have modified Hoshino, Hiro, Tateyama, Saitoh, and Bordesoules to incorporate the teachings of Hirota in order to have the weld pattern be along a continuous line forming closed forms in order reduce unnecessary movements when moving from one working position to another (Hirota [0098]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP 2017047457), Tateyama (JP 2019005760), Hori (JP 6756253), Saitoh (US 20090314750), and Bordesoules (US 7938309B) as applied to claim 2 above, and in further view of Yang (US 20190224781).
Regarding claim 14, Hoshino, Tateyama, Hori, Saitoh, and Bordesoules teach the manufacturing method for a joint body according to claim 2, but are silent on, wherein the second metal member is supplied obliquely from above while being pressed against the first metal member.
However, Yang teaches the second metal member is supplied obliquely from above while being pressed against the first metal member ([0002] a weld joint between the overlapping constituent metal workpieces).
It would have been obvious to have modified Hoshino, Hiro, Tateyama, Saitoh, and Bordesoules to incorporate the teachings of Yang in order to have another member supplied from above pressed against the first member in order be able to weld multiple components together such as an inner and outer door panel that need to be joined through a plurality of laser weld joints (Yang [0004]).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP 2017047457), Tateyama (JP 2019005760), Hori (JP 6756253), and Saitoh (US 20090314750) as applied to claim 7 above, and in further view of Hirota (JP 2009148801).
Regarding claim 16, Hoshino, Tateyama, Hiro, and Saitoh teach manufacturing apparatus for a joint body according to claim 7, but are silent on wherein the control member drives and controls the welding member to obtain a welding pattern including a continuous line that forms a closed figure one after another while shifting a position of the closed figure in one direction.
However, Hirota teaches wherein the control member drives and controls the welding member to obtain a welding pattern including a continuous line that forms a closed figure one after another while shifting a position of the closed figure in one direction (Fig. 12a, spiral pattern creating a closed form, along continuous line).
It would have been obvious to have modified Hoshino, Tateyama, Hiro, and Saitoh to incorporate the teachings of Hirota in order to have the weld pattern be along a continuous line forming closed forms in order reduce unnecessary movements when moving from one working position to another (Hirota [0098]).

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP 2017047457), Tateyama (JP 2019005760), Hori (JP 6756253), and Saitoh (US 20090314750) as applied to claim 7 above, and in further view of Yang (US 20190224781).
Regarding claim 17, Hoshino, Tateyama, Hiro, and Saitoh teach manufacturing apparatus for a joint body according to claim 7, but are silent on wherein the supplying member supplies the second metal member obliquely from above while pressing the second metal member against the first metal member.
However, Yang teaches wherein the supplying member supplies the second metal member obliquely from above while pressing the second metal member against the first metal member ([0002] a weld joint between the overlapping constituent metal workpieces).
It would have been obvious to have modified Hoshino, Tateyama, Hiro, and Saitoh to incorporate the teachings of Yang in order to have another member supplied from above pressed against the first member in order be able to weld multiple components together such as an inner and outer door panel that need to be joined through a plurality of laser weld joints (Yang [0004]).

Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive.
Regarding the applicant’s argument towards claim 1, that the combination of the Hoshino and Tateyama references do not disclose a bending of a second metal member within a plane substantially parallel to the major surface of a plate of a first plate shaped member, are overcome by the newly cited reference Hori (JP 6756253).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        7/21/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761